Opinion filed July 9, 2015




                                      In The

        Eleventh Court of Appeals
                                    ___________

                              No. 11-15-00128-CV
                                    ___________

 RODNEY BUNSEN AND WIFE, MARTHA BUNSEN, Appellants
                                         V.
   JACK PERRY FAMILY LIMITED PARTNERSHIP, Appellee

                      On Appeal from the 32nd District Court
                              Fisher County, Texas
                           Trial Court Cause No. 6330


                       MEMORANDUM OPINION
       Appellants have filed in this court a motion to dismiss this appeal. In the
motion, Appellants state that they “no longer wish to appeal this matter” and request
that this court “dismiss their appeal.” See TEX. R. APP. P. 42.1(a)(1).
       The motion is granted, and the appeal is dismissed.


                                                     PER CURIAM
July 9, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.